Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 19, 2019

                                      No. 04-19-00468-CR

                                      John Anthony VEGA,
                                            Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR5622
                         Honorable Mark R. Luitjen, Judge Presiding


                                         O RDE R
        The reporter’s record in this appeal was due on September 30, 2019, but it was not filed.
In a letter sent October 8, 2019, this court notified Erminia Uviedo that she is the court reporter
responsible for timely filing the clerk’s record, and the record had not been filed. Our notice
required Uviedo to file the record no later than November 7, 2019, unless appellant had failed to
pay or make arrangements to pay the fee for preparing the record and is not entitled to the record
without paying the fee, in which case Uviedo was required to file a notice so advising the court
no later than October 18, 2019. We received no response to our letter.

       We order Erminia Uviedo to file the record in this court on or before November 26,
2019. Uviedo is advised that if the record is not received by this date, we may order her to
appear and show cause why she should not be held in contempt. Uviedo is further advised that
the court will not grant a further extension of time unless she (1) establishes there are
extraordinary circumstances that prevent her from timely filing the record, (2) advises the court
of what efforts have been expended to prepare the record and the status of completion, and
(3) provides the court reasonable assurance the record will be completed and filed by the
requested extended deadline.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of November, 2019.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court